    Case: 1:19-cv-01610 Document #: 64 Filed: 05/16/19 Page 1 of 3 PageID #:346




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER MOEHRL, on behalf of    )
himself and all others similarly situated,
                                    )
                                    )
       Plaintiff,                   )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea Wood
                                    )
THE NATIONAL ASSOCIATION OF         )                Magistrate Judge M. David Weisman
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )
INC., RE/MAX HOLDINGS, INC. and     )
KELLER WILLIAMS REALTY, INC.        )
                                    )
       Defendants.                  )
____________________________________)


             DEFENDANTS’ NOTICE OF NO OBJECTION OR RESPONSE
               TO SAWBILL’S MOTION TO REASSIGN [DOCKET 42]

       On behalf of all defendants, Homeservices of America, Inc. provides the Court with this

notice. The defendants in this case are not objecting to Sawbill Strategic Inc.’s motion to

reassign case number 1:19-cv-2544 [Docket 42] and therefore will not be filing responses due on

or before May 17, 2019. [Docket 56 and 57]



Date: May 16, 2019                                   /s/ Denise A. Lazar
                                                     Denise A. Lazar #6256147
                                                     Barnes & Thornburg LLP
                                                     One North Wacker Drive
                                                     Suite 4400
                                                     Chicago, IL 60606
                                                     Phone: (312) 214-4816
                                                     E-Mail: denise.lazar@btlaw.com

                                                     Robert D. MacGill pro hac vice
                                                     Karoline E. Jackson #6256136
                                                     Matthew B. Barr pro hac vice

                                                 1
Case: 1:19-cv-01610 Document #: 64 Filed: 05/16/19 Page 2 of 3 PageID #:347




                                        Matthew T. Ciulla pro hac vice
                                        Barnes & Thornburg
                                        11 South Meridian Street
                                        Indianapolis, IN 46204
                                        Phone: (317) 236-1313
                                        E-Mail: robert.macgill@btlaw.com
                                                 karoline.jackson@btlaw.com
                                                 matthew.barr@btlaw.com
                                                 matthew.ciulla@btlaw.com

                                        Counsel for Defendant, Homeservices of
                                        America, Inc.




                                    2
    Case: 1:19-cv-01610 Document #: 64 Filed: 05/16/19 Page 3 of 3 PageID #:348




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on May 16, 2019, a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.


                                                    /s/ Denise A. Lazar
                                                    Denise A. Lazar




                                               3
